Citation Nr: 0610884	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for polyarthritis of the major joints, by 
history.


REPRESENTATION

Appellant represented by:	Mr. Robert J. Martin, Attorney 
at Law


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION


The veteran served on active duty from August 1981 to January 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran previously, on June 24, 2004, was scheduled for a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  This type of hearing is often called a travel Board 
hearing.  But the veteran cancelled the hearing because his 
attorney could not be present on that date.  The veteran was 
subsequently rescheduled for another travel Board hearing on 
November 15, 2004.  But he also cancelled that hearing, for 
the same reason, and again asked that it be rescheduled.  
After that, the RO certified his case to the Board for 
appellate review.

In even more recent correspondence received at the Board on 
March 23, 2006, the veteran requested a video-conference 
hearing, instead, which is also conducted by a VLJ of the 
Board.  The veteran reiterated that his attorney had been 
unable to attend any of the prior travel Board hearings that 
were scheduled, suggesting this alternative type of hearing 
before the Board is a better option to accommodate 
his attorney's busy work schedule.  So the veteran must be 
scheduled for this alternative type of hearing before the 
Board, prior to deciding his appeal.  See 38 C.F.R. 
§ 20.700(a) (2005).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, the 
veteran was provided notice of what type of information and 
evidence was needed to substantiate a claim for service 
connection and an increased disability rating in a September 
2001 letter, but he was not provided notice of the type of 
evidence necessary to substantiate a claim for an earlier 
effective date.  See also Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating the VCAA requires that VA apprise the 
veteran that evidence of an earlier filed claim is needed to 
substantiate a claim for an earlier effective date).  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an explanation as to the 
type of evidence that is needed to establish an earlier 
effective date.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to establish an earlier effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).



2.  Schedule the veteran for a video-
conference hearing with a VLJ of the 
Board.  Notify the veteran of the date, 
time, and location of his hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he changes his 
mind and elects not to have this hearing 
or fails to report for it on the date 
scheduled, also document this in his 
claims file.

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





